 

Case 8:20-cv-01908-PWG Document 1 Filed 06/23/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MICHAEL A. MASON CASENO. , PYG 20 CV1 908
Plaintiff,
v.
DOMINOS PIZZA
Defendant, JURY TRIAL DEMANDED
pp ___ swe
———_100eeo eran
JUN. 2 8 2020
18, ONTNOT OOURT
COMPLAINT “a ee

COMES NOW, Plaintiff Pro Se, Michael A. Mason,(hereinafter “Plaintiff”), and
files this Complaint against Defendant Dominos Pizza(hereinafter “Defendant”) and

alleges and states as follows:

NATURE OF THE ACTION

1. Plaintiff brings this action for violations of Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866(Section 1981), the ADA(et seq), and the

ADAAACet seq).
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 2 of 12

This action seeks damages for Defendant’s illegal discrimination, harassment,
disparate treatment, and retaliation against Plaintiff in violation of the
aforementioned statutes.

This action seeks damages against Defendant for it’s failure to provide
Plaintiff with a “reasonable accommodation” under the provisions of the
ADAC(et seq) and the ADAAA(et seq), it’s failure to engage in the “interactive
process” in response to Plaintiff's requests, verbal and via text, for a
“reasonable accommodation”, and it’s acts of retaliation to include

terminating Plaintiff's employment on June 27, 2016.

PARTIES

Plaintiff, Michael A. Mason, is an adult male citizen and resident of the State
of Maryland and resides at 5452 85" Avenue, #203, New Carrollton, MD
20784.

Defendant, Dominos Pizza, is a corporation with it’s principal of business
located in Ann Arbor, Michigan. Defendant operates a franchise which
employed Plaintiff at 3515 Forte Meade Road, Laurel, MD 20724.

Defendant at all times employed 15 or more people full-time and engaged in
commerce within the meaning of Title VII(et seq), the ADA(et seq), the

ADAAACet seq), and Section 1981.
Case 8:20-cv-01908-PWG Document 1 Filed 06/23/20 Page 3 of 12

JURISDICTION AND VENUE

7. This Court has jurisdiction over this action pursuant to 28 U.S.C. section
1331.

8. The unlawful employment practices alleged in this Complaint were committed
within the State of Maryland. Venue is proper pursuant to 28 U.S.C. section

1391 and 42 U.S.C. 2000e-5(f).

ADMINISTRATIVE PROCEDURES

9. Within 300 days of the alleged illegal actions of Defendant, Plaintiff timely
filed a charge of harassment, discrimination, and retaliation with the
Baltimore, MD office of the Equal Employment Opportunity
Commission.(“EEOC”)

10. _—_— Plaintiff received his notification of his Dismissal and Notice of Right-to-Sue
from the Philadelphia, PA office of the EEOC.

11. Plaintiff filed this Complaint within 90 days of the receipt of said notice.

STATEMENT OF THE FACTS
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 4 of 12

12.

13.

14.

15.

16.

17.

18.

19.

20.

Plaintiff was hired as a driver by Defendant on October 10, 2015.

Plaintiff worked primarily out of the store located at 3515 Forte Mead Road,
Laurel, MD 20724.

Plaintiff was born with and suffers from Bipolar Disorder, a DSM-5 mental
disability under both the ADA(et seq) and the ADAAA(et seq).

Plaintiff's disability causes him to suffer periodic episodes of mania followed
by episodes of depression.

Interacting with others is a major life activity under the ADA(et seq) and the
ADAAACet seq) for mental disabilities which includes Bipolar Disorder.
Plaintiff suffers from Hypertension, which is also recognized as a disability
under both the ADA(et seq) and the ADAAA(et seq).

While employed by Defendant Plaintiff was taunted, ridiculed, harassed, and
discriminated against based on his disability and race by management and
some of his coworkers on a regular basis between October 10, 2015 and his
termination on June 27, 2016.

On February 3, 2016 Plaintiff was forced to seek emergency medical
treatment due to his disabilities at the Greater Laurel Hospital located in
Maryland.

In February 2016 Plaintiff showed the General Manager(GM) CJ Cameron,
the District Manager(DM) Megan Murphy, and the Human Resources(HR)
Specialist Catrice Mc Neely his medical documentation relating to his Bipolar

Disorder and Hypertension.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 5 of 12

21.

22.

23.

24.

25.

26.

27.

28.

29.

In February 2016 Plaintiff began to make requests for a “reasonable
accommodation” due to his disabilities.

By law Plaintiff's requests were not required to be made in writing.
Between February 2016 and June 27, 2016 Plaintiff made repeated requests
for a “reasonable accommodation” verbally and via text messages to the
management and HR representatives of Defendant.

Some of the dates requests were made via text messaging included the dates
of March 17, 2016 at 8:52p.m., May 31, 2016 at 5:37a.m., and on June 15,
2016 at 9:03a.m.

On March 14, 2016 Plaintiff made a verbal request for a “reasonable
accommodation” and complained about coworker harassment to the GM CJ
Cameron. Plaintiff was sent home for the day without being paid.

In April 2016 Plaintiff made a verbal complaint about coworker harassment
by Barry Johnson, Henry Tayo Caternor, and John Hoffman to the assistant
manager Hali Usman. Plaintiff was sent home for the day without being paid.
Defendant refused to meet with Plaintiff about his requests for a “reasonable
accommodation” or engage in the “interactive process” as far as Plaintiff's
disabilities were concerned.

On Tuesday, March 15, 2016 Plaintiff filed a complaint with the Baltimore,
MD office of the EEOC about his harassment and Defendant’s failure to make
a “reasonable accommodation” with regards to Plaintiff's disabilities.

On Wednesday, March 16, 2016 Plaintiff notified several of his coworkers

and the manager on duty about his EEOC complaint.
Case 8:20-cv-01908-PWG Document 1 Filed 06/23/20 Page 6 of 12

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

Later that night, Cesar Valdez Maroquin, a Hispanic driver, posted a note by
the time clock about a white driver named John Hoffman.

The note accused John Hoffman of harassing and threatening employees and
said he should leave or quit.

Later that night John Hoffman approached Plaintiff making physical threats
and harassed Plaintiff.

Plaintiff called the DM Megan Murphy to complain about his conduct towards
Plaintiff.

Plaintiff believed his conduct violated the Defendant’s Company policy
handbook.

On March 22, 2016 Plaintiff received a write up accusing Plaintiff of making
false accusations against coworkers.

Several coworkers told Plaintiff they were victims of harassing conduct by
John Hoffman. They included the assistant managers Brandon Hall, Dwayne
Williams, and Hali Usman, Candice Escobar, and Cesar Valdez Maroquin.
They told Plaintiff they verbally complained to both the GM CJ Cameron and
the DM Megan Murphy on several occasions.

John Hoffman told Plaintiff he did not like Africans.

On April 22, 2016 at around 9p.m. a customer who worked as a policeman
while he was living in Africa called in to complain about the conduct of John
Hoffman after he performed a delivery that evening.

The customer told Plaintiff he perceived by his conduct he was being racist.

Plaintiff gave the call to the assistant manager on duty, Hali Usman.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 7 of 12

41.

42.

43.

44,

45.

46.

47.

48.

49.

An African driver quit the next day after John Hoffman threatened and
harassed him in the parking lot for parking too close to his vehicle.

Plaintiff had just arrived at work and was sitting in his car and heard and
witnessed the incident.

At no point or time was John Hoffman ever written up, sent home without
pay, suspended, or terminated by Defendant for his actions or conduct.

John Hoffman is white, was a driver similarly situated with Plaintiff,
performing the same duties and reporting to the same supervisors and
managers as did Plaintiff while employed by Defendant.

Plaintiff daily experienced feelings of sadness, anxiety, and depression due to
the harassment by Defendant’s managers and some of Plaintiff's coworkers
exacerbating the symptoms of Plaintiff's Bipolar Disorder.

On May 6, 2016 the assistant manager named Brandon Hall called Plaintiff
and asked him to work on his day off.

Later that day the GM CJ Cameron arrived at the store. There was no one on
duty, Plaintiff was clocked out and off duty but answered the phone and
worked the oven as a result of no one being in the store at the time.

The very next day the GM CJ Cameron gave Plaintiff a write up for not
wearing his hat while on duty in violation of company policy.

Between October 10, 2015 and June 27, 2016 Plaintiff observed John
Hoffman and several other drivers work without wearing their hats, and using

car tops without receiving write ups.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 8 of 12

50.

51.

52.

53.

54.

55.

56.

57.

On June 23, 2016 Plaintiff engaged in protected activity by placing a
complaint about his being harassed, being written up, being sent home without
pay, and being suspended thru the Defendant’s People First HR online system.
Between February 2016 and June 27, 2016 Plaintiff made several complaints
about his harassment, discrimination, and being reltaliated against to the
Defendant’s HR personnel which included Catrice McNeely and Aubrey
Minton.

On June 27, 2016 Plaintiff visited the Baltimore, MD office of the EEOC and
met with investigator Ms. Christie Boyd to amend his original complaint to
include Retaliation based on the write ups, and suspension by Defendant.
While meeting with Ms. Boyd Plaintiff contacted Defendant’s Payroll
specialist and HR manager Aubrey Minton within the presence of Ms.
Boyd.(During the conversations Plaintiff placed them on speaker phone)
Plaintiff was terminated via a text message in July 2016 by Defendant.

The text said the effective date of Plaintiff's termination was Monday, June
27, 2016, the same day Plaintiff visited the EEOC to amend his complaint to
include Retaliation.

At all times relevant while employed by Defendant, Plaintiff was qualified to
perform the essential functions of his position as a driver with or without
accommodations.

At all times while employed by Defendant Plaintiff performed his job duties

satisfactorily.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 9 of 12

58.

59.

60.

61.

62.

63.

64.

65.

66.

67.

COUNT I ADA, ADAAA DISCRIMINATION

Plaintiff hereby incorporates by reference each of the foregoing allegations as
if stated fully herein:

Plaintiff, at all times while employed by Defendant, performed his job
satisfactorily.

Plaintiff has exhausted his administrative remedies.

Plaintiff suffers from Bipolar Disorder and Hypertension.

Both Bipolar Disorder and Hypertension are recognized as disabilities under
both the ADA(et seq) and the ADAAA(et seq).

Between February 2016 and June 27, 2016 Plaintiff made several requests for
a “reasonable accommodation” due to his disabilities, verbally and via text
messaging.

By law, Plaintiff's requests were not required to be made in writing.
Plaintiff's requests were denied.

Defendant failed to engage in the “interactive process” in response to the
requests made by Plaintiff for a “reasonable accommodation” as mandated by
both the ADA(et seq) and the ADAAA(et seq).

Wherefore, Plaintiff seeks economic, compensatory and punitive damages
jointly and severally, plus interest, cost, attorney fees, and such other and

further equitable relief this Court deems appropriate.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 10 of 12

68.

69.

70.

71.

72.

73.

74.

75.

76.

COUNT II RETALIATION/DISPARATE TREATMENT

Plaintiff hereby incorporates by reference each of the foregoing allegations as
if stated fully herein:

Plaintiff, at all times while employed by Defendant, performed his job duties
satisfactorily.

Plaintiff has exhausted his administrative remedies.

Plaintiff is black or African-American as far as his race.

Plaintiff complained to Defendant on several occasions about discrimination,
harassment, disparate treatment, and made several requests for a “reasonable
accommodation” due to his disabilities.

Said actions were protected activity under Title VII, the Civil Rights Act of
18866(Section 1981), the ADA(et seq), and the ADAAA(et seq).

Plaintiff suffered Retaliation and adverse employment actions on the part of
Defendant in the form of write ups, being sent home without pay, suspension,
and termination of his employment on June 27, 2016.

A causal link exists between the protected activity and the adverse
employment actions.

Wherefore, Plaintiff seeks economic, compensatory and punitive damages
jointly and severally, plus interest, cost, attorney fees and such other and

further equitable relief this Court deems appropriate.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 11 of 12

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff for all matters raised in this Complaint, and grants an order of judgment as

follows:

b)

Punitive damages based on Defendant’s willful, malicious, intentional, and
deliberate acts including ratification, condemnation and approval of said acts
General damages for mental and emotional suffering caused by Defendant’s
misconduct

Trial by jury to all issues

Injunctive relief, back pay, and front pay in lieu of reinstatement

Any and all other relief this Court deems appropriate

DEMAND FOR A TRIAL BY JURY

Pursuant to F.R.C.P. 38 and the Seventh amendment of the U.S. Constitution Plaintiff

requests a trial by jury on all issues raised in this Complaint.
Case 8:20-cv-01908-PWG Document1 Filed 06/23/20 Page 12 of 12

 

(Michael A.Mason)

5452 85" Avenue, #203

New Carrollton, MD 20784

Email: Mmasonzx10r@aol.com
Phone No. (240)484-4357
